PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/556796
Filing Date: 08/30/2019
Appellant(s): UTESS et al.,



__________________
Andrew M. Calderon Reg. No. 38,093
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 10/25/2021



(1) Grounds of Rejection to be reviewed on Appeal  

Every ground of rejection set forth in the Office action dated 07/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

(2) Response to Arguments

1.	 Appellant's argument’s filed 10/25/2021 have been fully considered but they are not persuasive.
 2.	On page 2-3, appellant respectfully traverses the rejection of claims 1-12 under 35 U.S.C. §103 for being un-patentable over U.S. Pub. No. 2014/0001561 to Cheng, et al., that the rejection of claims 1- 12 under 35 U.S.C. §103 is in error, and the decision to reject these claims should be reversed, and the examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness. If the examiner does not produce a prima facie case, the Appellant is under no obligation to submit evidence of non-obviousness. 
3.	Appellant submits that Cheng does not realize or remotely disclose or contemplate that a distance "x" between item 602 and item 124 can be adjusted to optimize device performance, e.g., provide a stress component to the device. In fact, as discussed below, it is counterintuitive to even use contacts for providing a stress component, much less having the contacts at a distance x # D/2 or 0.
4. 	In response to this argument, fig. 6, of the reference shows a semiconductor device structure in which a distance “x” exists between item 602 and item 124, as seen there is no direct contact between, it is obvious to a practitioner to measure a distance in a manner “wherein x ≠ D/2 or 0”, and to optimize the space between the components to improve device performance (i.e. improving the speed of the 
5. 	Appellant argues that this optimization rationale is improper as Cheng does not contemplate the use of contacts as stress inducing layers. In response to Appellant’s argument, Examiner notes that ¶0018 and ¶0035 explicitly contemplate the use of a contact structure to induce stress and that the positioning of said structure can be optimized to balance resistance and stress (¶0018 to Cheng). Further, [0018], recites clearly that each region of the pair of source/drain regions has a substantially V-shaped concave top surface. Advantageously, the structures of disclosed embodiments of the present invention are an improvement over prior art because they allow to simultaneously achieve low silicide resistance and increase the stress to device channel. 
6.	Appellant next avers that Cheng teaches away from the claimed invention and would render the device inoperable for its intended purpose. This is unpersuasive. As noted above, Cheng explicitly contemplates the use of contacts to induce stress as well as the optimization of said contacts to take into additional device considerations (such as the aforementioned resistance). Thus, Appellant’s allegation that Cheng’s modification would “make the Cheng stress liner inoperable for its intended purpose” is merely a conclusory statement provided as fact and has no bearing on the operability of the device given the above.
7.	Appellant next argues that the drawings of Cheng are not drawn to scale. In response to Appellant’s argument, as (Defined by Collins English Dictionary). The scale is a ratio of the size of the drawing to the size of the original object being drawn. In this context, [0032] of Cheng indicates that the depth "D1" (measured from the top surface of RSD region 112) of V-shaped groove 402 is primarily a function of width "W1" of contact trench 304 and secondarily of etch time, see fig. 4A). As such, the drawings merely show the relationship of the values as disclosed in the above cited paragraphs


9.  	In response, Examiner notes that Cheng teaches the same dummy gate structure as is recited by the Appellant. Specifically, Appellant’s disclosure ¶0020 explicitly details the structure of the “dummy gate” as being “composed of a gate-dielectric material [high-k], work function metals and sidewalls spacers”. This is the exact same structure as Cheng discloses in at least ¶0028-¶0029 (high-k dielectric, work function metals, etc…) and being formed by various deposition techniques such as chemical vapor deposition (CVD), physical vapor deposition (PVD or sputtering), plating, or other suitable technique (see [0039] and fig. 16 of Chen). Thus, the appellant is arguing mere labels with no averments directed towards any structural difference between the recited “dummy gate” and reference Cheng’s “dummy gate”.  

10. 	With respect to Claim 2. Appellant argues that, Cheng does not teach and is completely silent with respect to the features of claim 2, e.g., x < D/2 > 0. In response, Examiner notes, as cited above that. Cheng, while not appearing to specifically recite “x ˂D/2˃ 0”, still renders obvious the recited claim limitations as (similar to above) it would have been prima facie obvious to have practiced well-known techniques from Cheng to fabricate semiconductor device structure in which a distance “x” exists between item 602 and item 124, “the distance "x" is less than D/2”, to optimize the space between to improve device performance (i.e. improve device speed). 

11.	With respect to Claim 3. Appellant argues that, Cheng does not teach and is completely silent with respect to the features of claim 3, e.g., distance “x” is greater than a minimum design rule distance defined for the PFET device, wherein the first contact is off centered and closer to the PFET device than an NFET device or a dummy gate structure. In response, Cheng appears to not specifically specify 

12.	With respect to Claim 6. Appellant argues that, Cheng does not teach and is completely silent with respect to the features of claim 6, e.g., the second contact is placed closer to the second active device than the first active device and the first contact is placed closer to the first active device than the second active device, both of which are off centered from a midpoint between the first active device and the second active device and which are provided in an asymmetric contact placement. As cited above, this limitation would read through the structure of fig. 6, 7, [0036] wherein is disclosed …… Contact metal 602 may provide a contact between NFET device 124, PFET device 126 and external circuitry, other semiconductor devices, etc. (not shown), and which are provided in an asymmetric contact placement (this would read through [0037] wherein is disclosed that the structure of NFET device 124 includes a silicide layer 502 overlying the top surface of the RSD 112. Advantageously, the silicide layer 502 has a substantially V-shaped profile).

13.	With respect to Claim 7. Appellant argues that, Cheng does not teach and is completely silent with respect to the features of claim 7, e.g., distance “x” is greater than D/2. As explained above, Cheng appears to not specifically specify “the distance "x" is greater than D/2”, such that the first contact is off centered and is further away from the NFET device than a dummy gate structure. It would have been 

14.	With respect to Claim 9. Appellant argues that, Cheng does not teach and is completely silent with respect to the features of claim 9, e.g., first contact is placed within a minimum design rule distance away from the dummy gate structure to be maximally spaced away from the single finger NFET device. As, cited above, this limitation would read through the structure of fig. 6, 7, [0036] wherein is disclosed …… Contact metal 602 may provide a contact between NFET device 124, PFET device 126 and external circuitry, other semiconductor devices, etc. (not shown). 

15.	With respect to Claim 10. Appellant argues that, Cheng does not teach and is completely silent with respect to the features of claim 10, e.g., first contact is placed centrally between the active devices and the second contact is maximally spaced away from the first active device. As explained above, this limitation would read through the structure of fig. 6, 7, [0046] wherein is disclosed …… the NFET device 124 and the PFET device 126 may also include the source/drain extensions 1308 formed adjacent the gate 206 and optionally aligned to the spacer 118. In general, the source/drain extensions 1308 may be formed to a shallow depth with a low concentration of impurities relative to a source/drain regions 1312 and 1314.

16.	With respect to Claim 11. Appellant argues that, Cheng does not teach and is completely silent with respect to the features of claim 11, e.g., first contact and the second contact are placed centrally between the NFET devices such that both the first contact and the second contact are maximally spaced 

17.	With respect to Claim 12. Appellant argues that, Cheng does not teach and is completely silent with respect to the features of claim 12, e.g., the first contact and the second contact have unmatched spacing from the first active device and the second active device. As explained above, this limitation would read through the structure of fig. 6, 7, [0046] wherein is disclosed …… For example, in the NFET region 124 the halo regions 1308 can be formed with p-type impurities. The halo dopant material may be implanted at an angle so that the dopant material can be implanted underneath the gate 206 and the spacer 118. In general, the angle of the implantation is typically substantially less than ninety degrees relative to the top surface of the bulk substrate 1301, for example, between about 15 to about 75 degrees relative to the top surface of the bulk substrate 1301, cited in [0045] of Chen.

 For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

WILNER JEAN BAPTISTE
/W.J/
Examiner, Art Unit 2899  


Conferees:

Dale Page

/LEE A FINEMAN/TQAS TC 2800                                                                                                                                                                                                                                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.